Citation Nr: 1510187	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a stomach disorder and esophageal lesions, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from September 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this matter for additional development in May 2011, March 2013, and February 2014.  In May 2011, the Board remanded the matter to obtain a VA examination.  The Board remanded the claim in March 2013 to obtain VA outpatient treatment records and to get a VA medical opinion.  The Board remanded the claim in February 2014 to obtain medical records and to obtain a supplemental VA medical opinion.  The Board finds that there has been substantial compliance with the May 2011, March 2013 and February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current stomach disability.

2.  A current esophageal disability, diagnosed as GERD, is not related to service and is not caused or aggravated by service-connected PTSD.   


CONCLUSION OF LAW

A stomach disorder and esophageal lesions were not incurred in or aggravated by active service and are not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO initially provided the Veteran with notice of the evidence required to substantiate the claim in a January 2006 letter.  An August 2012 notice letter provided additional notice regarding effective dates and disability ratings, in compliance with Dingess.  The claim was subsequently readjudicated in the July 2013 Supplemental Statement of the Case, thus curing any defect with regard to the timing of the notice.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all available information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA treatment records and private treatment records identified by the Veteran.  The Veteran reported that he received treatment at the Waco VAMC from January 1984 to December 1989.  In March 2014, the RO requested treatment records from the Waco VAMC for January 1984 to December 1989.  A negative response was received in May 2014.  The Board finds that the evidence shows that the treatment records from the Waco VAMC for the period from January 1984 to December 1989 are unavailable and that any additional efforts to obtain the records would be futile.

The Veteran was afforded VA examinations in July 2011, June 2013 and June 2014.  
The VA examinations addressed service connection on a direct basis, as well as secondary to service-connected disabilities.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 and June 2013 examinations and the June 2014 VA addendum opinion obtained in this case are adequate as they were predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided opinions as to the etiology of the Veteran's GERD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2014). 

In this case, the Veteran has a current diagnosis of GERD.  GERD is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e) (2014).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

Service Connection for a Stomach Disorder and Esophageal Lesions

The Veteran asserts that a stomach disorder and esophageal lesions are related to service or a service-connected disability.  In statement in support of his claim, the Veteran has asserted that a stomach disorder and esophageal lesions are related to service-connected PTSD.  His representative asserts that a stomach disorder and esophageal lesions are related to Agent Orange exposure during service.   

The Veteran had active duty service from September 1966 to April 1968.  Service treatment records do not reflect complaints or findings of a stomach or esophagus disorder.  

Post-service VA outpatient records dated in January 1988  that the Veteran was admitted to the hospital with complaints of abdominal cramping.  An EGD performed in January 1988 noted impressions of acute, erosive duodenitis and pancreatic rest in antrum.  A VA examination dated in January 1988 reflects that the Veteran reported time lost from work due to stomach problems and stress.  He reported that he was hospitalized for 3 weeks with weight loss of 30 pounds, diarrhea and cramps.

The Veteran had a VA examination for PTSD in July 1988.   The examiner noted that the Veteran was hospitalized in January for diarrhea and gut cramping that was thought to have a large emotional component.  The examiner diagnosed delayed PTSD.  

The Veteran had a VA examination in July 2011.  The examiner indicated that the only diagnosis of a stomach disorder was GERD.  The Veteran stated that this started in the 1980's.  The Veteran reported that he had an endoscopy in 1988 which showed some erosiveness.  He reported endoscopies every two years since then for stomach polyps and reflux disease.  The examiner indicated that he reviewed the treatment records and could not find a history of stomach polyps.  The examiner noted a history of colonoscopies for polyps in the digestive tract.  The examiner stated that these were not in the stomach and would not be considered a stomach disorder.  The examiner noted that there was no history of esophageal or gastric trauma.  The examiner noted that the Veteran was put on Nexium for several years for GERD and continued to have occasional heartburn, especially after spicy foods.  The examiner diagnosed GERD.  The examiner opined that the Veteran's claimed condition of stomach trauma and esophageal lesions is not caused by or related to his service-connected PTSD.  The examiner opined that there is no evidence that PTSD has aggravated this condition beyond its natural progression.  

In a May 2012 statement, the Veteran noted that he had an emergency surgery with an ostomy and was hospitalized several times. 

The Veteran had a VA examination in June 2013.  The VA examiner noted that the claims file was reviewed.  The examiner noted a diagnosis of GERD, with a date of diagnosis in the 1980's.  The Veteran reported that he experienced heartburn, nausea, indigestion and stomach cramps when he was not on medication.  The examiner indicated that, after reviewing the claims file, he did not find a diagnosis of a stomach condition.  The examiner noted stomach cramps and stated that stomach cramps are a symptom of GERD, and are controlled by medication.  The examiner opined that GERD is less likely than not related to service.  The examiner indicated that gastroesophageal reflux is a disease where there is transient lower esophageal sphincter relaxation, causing regurgitation of products into the esophagus.  The examiner noted that GERD can also be caused by overproduction of stomach acid.  The examiner indicated that the only medication that the Veteran was taking that could aggravate GERD is Diclofenac, which was started in 2011. The examiner concluded therefore that there is no medication that the Veteran is taking that would cause or aggravate his GERD. 

The examiner noted that, after reviewing the claims file, he did not find a record of a stomach condition.  The examiner noted that the Veteran reported that his stomach cramps are related to reflux, which is a symptom people have with GERD, and is controlled when he takes Omeprazole.  

The Veteran had a VA examination in June 2014.  The examiner opined that the Veteran does not have a currently diagnosed stomach disorder.  The examiner stated that the Veteran is noted to have GERD, which is an esophageal condition and not a stomach condition.  The examiner noted that operative notes dated in January 2012 show that the Veteran had diverticulitis with abscess status/ post laparoscopic sigmoid colectomy.  The examiner indicated that diverticulitis/ diverticulosis is an intestinal condition and not a stomach disorder. 

Private treatment records from Dr. Carabine, dated in 2014, show that the Veteran was diagnosed with diverticulitis with abscess and underwent sigmoid colectomy and laparoscopic enterocolostomy.  The treatment records from Dr. Carabine do not provide a medical nexus opinion regarding the claimed disability. 

The Board finds that the weight of the competent medical evidence is against a nexus between the Veteran's current GERD and his active duty service. The VA examinations and VA and private treatment records in evidence do not provide medical nexus opinions linking GERD to active service.

The Board further finds that the evidence of record does not establish a diagnosis of a stomach disorder.  The June 2013 and July 2014 VA examinations found no current diagnosis of a stomach condition.  Congress has specifically limited entitlement to service connection for instances in which disease or injury have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014).  Service connection for a stomach disability may not be granted in the absence of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In order to establish service connection on a secondary basis, there must be medical evidence of a nexus (either on a direct basis or due to aggravation) between a service-connected disability and the disability at issue.  Wallin, supra; Reiber, supra.  The evidence of record is against a finding that such a relationship exists between the Veteran's service-connected PTSD and his GERD.  The July 2011 VA examiner found that GERD was not caused or aggravated by PTSD.  The June 2013 VA examiner found no relationship between medications that are used to treat the Veteran's service-connected disabilities and his current GERD. 

The only evidence of record which could be construed as a positive nexus opinion is  the July 1988 VA examination, which noted that the Veteran's diarrhea and gut cramping was "thought to have a large emotional component."  The opinion is general in nature and does not specifically link GERD to service-connected PTSD.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that the July 1988 examination lacks sufficient probative value to establish a medical nexus.  

The Board has considered the Veteran's statements, in which he contends that his stomach disorder and esophageal lesions are related to service-connected PTSD.  A layperson is competent to testify regarding observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current GERD to service. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against the claim for service connection for a stomach disorder and esophageal lesions.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for a stomach disorder and esophageal lesions is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.
					

ORDER

Service connection for a stomach disorder and esophageal lesions is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


